DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180044476).

Park teaches a polyamideimide film with thickness of 47 um, where the polymer is obtained by the following reaction. 
On the first stage a polyamic acid oligomer, obtained by a reaction of 2 , 2 ' - bis ( trifluoromethyl ) - benzidine (TFMB), 4 , 4 ' - hexafluoroisopropylidene diphthalic anhydride ( 6FDA ) and cyclobutane tetracarboxylic dianhydride ( CBDA ) in  N , N - dimethylacetamide ( DMAC ) is obtained.
Then terephthaloyl dichloride ( TPC ) is added and the reaction mixture stirred for 6 hours (see 0093).
After reaction completion, the polymer is imidized with a mixture of pyridine and acetic anhydride.
The polymer above is precipitated in Methanol, dried , redissolved in DMAC and casted into a on a glass substrate support using an applicator. Then  the resultant product is  heated in a vacuum oven at 100° C for 30 minutes , at 200° C  for 30 minutes , and at 300° C  for 30 minutes , and then cooled at room temperature  (see 0093-0095).
Thus, the corresponding limitations of claims 4-7 are met.  
Park teaches a broad range of ratios between 6FDA, CBDA and TPC (see Table 1 at 0130).
Note that both Park’s and Applicant’s methods of polymer preparation include a first step of oligomer synthesis with following addition of the second fragment. Such procedure is typical for in situ synthesis of block-copolymers. 
Note that the only difference between Park’s and Applicant’s methods is the order of reagent addition (see Examples 1 in references and printed publication). However, both methods leads to the same polyamide-imide structures.

Park discloses the polyamideimide film has a molar ratio of the aromatic diacid dichloride to the aromatic dianhydride is 2.50 to 7.00, the aromatic diacid dichloride has a content of 55 to 90 mol with respect to 100 mol of the aromatic diamine and the film has  a modulus of 5.0 GPa, a total light transmittance of 88 % or more , and a Yellow index of 3.0 and a light transmittance of 60 % or more, measured at 388 nm.

Park teaches the film above can be used in an image display device (see claim 12).

Park fails to teach solubility recited in claims 1 and 2, and haze and b* values of claim 3.

However, it would have been obvious to a person of ordinary skill sin the art to expect the properties above, since Applicant and Park disclose polyamideimide  films obtained from analogous methods of synthesis and film preparation. 

2.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2018147605) in view of Park. 
Kim teaches a window cover film for display, which comprises a polyamideimide, an acrylic hard coating layer.
The  polyamideimide film is obtained by reaction of TFDB, 6FDA and such dicarbonyl compound as  TPC or 1,1'-biphenyl-4,4'-dicarbonyl dichloride (BPDC) (see claim 12).
Kim teaches the film thickness of 50 um,   a yellowness of 3 or less, a haze of 1% or less, a transmittance of 88% or more, a modulus of 5.0 GPa or more (see claim 13).

Kim fails to teach the cellosolve solubility of claim 1.

Park teaches an optical  polyamideimide film obtained in conditions, analogous to the Applicant’s one (see Rejection above). Park discloses that it can be used in cover glass applications (see 0006).
Note that Park prepared his copolymer by two step process, in which , a viscosity of the polymer increases steadily allowing to secure high transparency and modulus (see 0005).

Therefore, it would have been obvious to a person of ordinary skill sin the art to  use Park’s polyamideimide in Kim’s cover window, since it produces more stable product, which allows to secure high transparency and modulus.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765